STATE OF LOUISIANA


                              COURT OF APPEAL


                                FIRST CIRCUIT




                            NUMBER 2021 CA 0942




               IONNE CHRISTY AND DEMOND CHATMAN


                                    VERSUS


ATLANTIC SPECIALTY INSURANCE COMPANY, LIONEL FRANKLIN, JR.,
 AND STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY



                                                     Judgment Rendered:
                                                                            MAR 0 3 2022



                               On appeal from the
                       Twenty -Third Judicial District Court
                        In and for the Parish of Ascension
                                State of Louisiana
                             Docket Number 124, 956


                   Honorable Steven Tureau, Judge Presiding



    Christopher W. Deagano                    Counsel for Plaintiffs/ Appellants
    Spencer H. Calahan                        Dionne Christy and Demond
    Parker A. Deagano                         Chatman
    Baton Rouge, LA
    Marcus J. Plaisance
    Mark D. Plaisance
    Prairieville, LA




    Ashley M. Caruso                          Counsel for Defendants/ Appellees

    Mary G. Erlingson                         Atlantic Specialty Insurance
    Judson G. Banks                           Company, Lionel Franklin, Jr.,   and

    Lee J. Ledet                              the City of Donaldsonville
    Baton Rouge LA




           BEFORE: GUIDRY, HOLDRIDGE, AND CHUTZ, JJ.
GUIDRY, J.


       The plaintiffs, Dionne Christy and Demond Chatman,                       appeal awards for


damages following a bench trial. For the reasons that follow, we affirm.

                           FACTS AND PROCEDURAL HISTORY


       This case arises from an automobile accident, which occurred on April 20,


2018, when Lionel Franklin, Jr. rear- ended a vehicle being operated by Dionne

Christy in which Demond Chatman was a passenger.'                      The case went to a bench


trial on February 25, 2021, and the trial court subsequently awarded general and

special damages to the plaintiffs. A judgment was signed on April 1, 2021.                           This


appeal followed regarding the plaintiffs' awards for general damages (                        past   and



future) and future medical expenses.


                                  ASSIGNMENTS OF ERROR


       1. Unrefuted evidence, in the form of medical records and testimony
       from her treating physicians, proves Dionne Christy suffered a disc
       bulge or herniated disc for which she sought treatment over nearly
       three years between the April 2018 collision and the February 2021
       trial.     Likewise, unrefuted evidence, in the form of medical records,
       testimony from Ms. Christy' s treating physician, and a life care plan
       proves       she    will   require    future   medical     treatment   at   a   cost   of
            89, 777. 15.   The trial court        awards of $ 15, 000      for past general
       damages, $ 5, 000 for future general damages, and $ 10, 000 for future
       medical expenses are abusively inadequate and fail to make Ms.
       Christy whole.

       2. Unrefuted evidence, in the form of medical records and testimony
       from his treating physicians, proves Demond Chatman suffered
       cervical facet syndrome for which he sought treatment over a period
       of nearly three years between the date of collision and the trial.
       Similarly, unrefuted evidence, in the form of medical records,
       testimony from Mr. Chatman' s treating physician, and a life care plan,
       proves he will require future medical treatment, at a minimum, costing
            86, 966. 25.   The    trial   court   awards   of $   5, 000   for past general
       damages, $ 2, 500 for future general damages,                and $   5, 000 for future
       medical expenses are abusively inadequate and fail to make Mr.
       Chatman whole.




 At the time of the accident, Mr. Franklin was in the course and scope of his employment with
the City of Donaldsonville, which is insured by Atlantic Specialty Insurance Company. The
plaintiffs brought suit against Mr. Franklin, the City of Donaldsonville, and Atlantic Specialty
Insurance Company.


                                                      2
                                STANDARD OF REVIEW


        An appellate court' s role in reviewing a general damages award, one which

may not be fixed with pecuniary exactitude, is not to decide what it considers to be

an appropriate award, but rather to review the exercise of discretion by the trier of

fact.   Guillory v. Lee, 09- 0075, pp.       14- 15 ( La. 6/ 26/ 09), 16 So. 3d 1104, 1117.


Vast discretion is accorded the factfinder in fixing general damage awards.2 Thus,

an appellate court should rarely disturb an award of general damages.                      Kaiser v.


Hardin, 06- 2092, p. 9 ( La. 4/ 11/ 07),   953 So. 2d 802, 809 (per curiam).


        In order to reverse a trial court' s determination of fact, an appellate court


must review the record in its entirety and (         1)   find that a reasonable factual basis


does not exist for the finding, and ( 2) further determine that the record establishes

that the factfinder is clearly wrong or manifestly erroneous.                 Green v. K -Mart


Corp., 03- 2495, p. 3 ( La. 5/ 25/ 2004), 874 So. 2d 838, 842.


        Likewise, when reviewing a jury' s factual conclusions with regard to special

damages,'     an appellate court must engage in the aforementioned two- step process,

based on the record as a whole. In order to disturb the factfinder' s award of special


damages, there must be no factual basis for the factfinder' s determination and the


finding must be clearly wrong. See McDowell v. Diggs, 17- 0755, p. 9 ( La. App.

1st Cir. 10/ 3/ 18),   264 So. 3d 489, 496, citing Kaiser, 06- 2092 at p. 12, 953 So. 2d

at 810.      In accordance with well- established law, much discretion is left to the


judge or jury in its assessment of quantum,               both general and special damages.


Guillory, 09- 0075 at p. 14, 16 So. 3d at 1116.




2 Louisiana Civil Code article 2324. 1 states, " In the assessment of damages in cases of offenses,
quasi offenses, and quasi contracts, much discretion must be left to the judge or jury."

3 Special damages have a " ready market value," that supposedly can be determined with relative
certainty. See Wainwright v. Fontenot, 00- 0492, p. 5 ( La. 10/ 17/ 00), 774 So. 2d 70, 74. Future
medical expenses are an item of special damages. Hicks v. USAA General Indemnity Company,
19- 0552, p. 18 ( La. App. 1st Cir. 3/ 25/ 21), 323 So. 3d 1, 22, writrg anted, 21- 00840 ( La.
11/ 17/ 21), 327 So. 3d 508.



                                                 3
                                        DISCUSSION


       In the present matter, the trial court awarded Ms. Christy $ 31, 844. 06 for past

medical     expenses, $     15, 000.00 for past general damages, $ 10, 000. 00 for future


medical expenses,      and $   5, 000. 00 for future general damages.         Mr. Chatman was


awarded $     38, 330. 77    for past medical        expenses, $ 5, 000. 00    for past   general


damages, $ 5, 000. 00 for future medical expenses, and $ 2, 500. 00 for future general


damages.4 The trial court heard testimony from a number of witnesses. 5

Testimony of Ms. Christy

       Ms.    Christy stated that she first felt pain the day after the accident—"              a



horrible headache"     and " just body started hurting." Following the accident, Ms.

Christy went to the hospital for assessment, and shortly after the incident, went to

Dr. Richards for chiropractic care.        She was referred to Dr. Graham after an MRI


revealed a disc bulge.       When questioned about her pain, Ms. Christy first affirmed

that she was still having problems with her lower back.              She then stated that she


has problems with her whole back and neck. She then explained, in regards to her


back, that she has mid -back pain.        Ms. Christy stated that everything bothers her

and that the pain affects her life.


       On cross- examination, Ms. Christy admitted, after first stating that she does

not travel, that she does travel for fun, even going parasailing.             She agreed that she


completed/ graduated from two school programs.               Ms. Christy stated that she had

been in no recent accidents, and had no previous treatment for her neck or back.


She admitted that she received no restrictions or limitations from a doctor.                   In



4 Both Ms. Christy and Mr. Chatman were awarded the full amount sought for their past medical
expenses, which they do not appeal.

5 Jason Jones was offered by the defendants as an expert in the field of osteopractic physical
therapy. However, Mr. Jones was only allowed to testify as to issues within the field of physical
therapy. Where Mr. Jones testified and opined beyond the scope of physical therapy, his
testimony and opinions were not considered by the trial court. Other evidence presented to the
trial court included the certified medical records of Ms. Christy and Mr. Chatman, life care
reports for Ms. Christy and Mr. Chatman, and photographs of Ms. Christy' s and Mr. Franklin' s
vehicles.




                                                El
addition, Ms. Christy agreed, after the accident, that she noticed only a dent in the

middle of her car' s bumper.    Ms. Christy also admitted that there was a " break"     in


her care with Dr. Graham, as she was doing well at the time.

Testimony of Mr. Chatman


       Mr. Chatman testified that he had been involved in a few accidents prior to


April 20, 2018, having received neck and back treatment following a 2014 accident

where he was rear-ended by an 18 -wheeler. Mr. Chatman explained that he sought

treatment at the hospital on the day of the April 2018 accident after receiving his

haircut; he felt a lot of pain in his neck.


       Mr.   Chatman was seen by Dr.          Richards for chiropractic care and later


referred to Dr. Graham for pain management. Mr. Chatman stated that he still has


neck pain.   On cross examination, Mr. Chatman admitted that as a result of the


2014 accident he complained of neck pain. He also admitted he ran a red light in


January of 2018 and was subsequently "            T-boned"   by a vehicle.   Mr. Chatman


testified that he received no limitations from a doctor, and was able to work and go


out on weekends with friends after the April 2018 accident.


Testimony of Dr. Micah Richards


       Dr. Richards, a chiropractor, first saw Ms. Christy on April 24, 2018.          At


that time, Ms. Christy complained of neck, back, and shoulder pain. Ms. Christy

was last seen by Dr. Richards on February 18, 2020. After treatment, according to

Dr. Richards, Ms. Christy' s range of motion had improved, although she continued

to have headaches and neck and thoracic pain.            Dr. Richards testified that Ms.


Christy' s lumbar spine responded well to treatment.

       Dr. Richards also first saw Mr. Chatman on April 24, 2018.            At that time,


Mr. Chatman complained of back pain, neck pain, and pain in his left hand. Mr.


Chatman received regular chiropractic care from Dr. Richards, and was last seen


by Dr. Richards on December 3, 2020.

                                              5
Testimony of Dr. Sean Graham


        Dr. Graham, treating physician and pain management doctor, testified as

follows.    He first saw Ms. Christy on June 18, 2018. Ms. Christy complained of

neck pain and pain in the upper thoracic spine, which is between the shoulder


blades.    After examination, Dr. Graham found Ms. Christy to be neurologically

intact with no neuro deficit, no weakness, no loss of reflexes, and no sensory


deficit.   According to Dr. Graham, Ms. Christy had a disc bulge at C34.      She also


had a disc bulge at C6- 7.   In the thoracic spine, Ms. Christy had a disc bulge at T3-

4. She had no spinal cord or nerve root impingement.


        Dr. Graham explained that Ms. Christy was diagnosed with discogenic pain.

She received four epidural steroid injections while under his care. When asked if


he believed more probable than not that Ms. Christy' s condition was permanent,

Dr. Graham stated, "   So the disc is never going to go back to totally normal.   So in


regards to, is the condition permanent of the disc bulge is, yes, that' s permanent.


What we hope is that over time maybe she gets some improvement."           Dr. Graham


also noted that the pain from the disc bulge could stop returning.    He stated that he


believed Ms. Christy would need future medical treatment, more likely than not.

        On cross- examination, Dr. Graham agreed that discogenic pain is " localized


pain"
        surrounding specific disc bulges.   He explained that his recommendation for


future medical treatment was based upon what he would " expect to occur based on


treatment of other patients."    Dr. Graham stated there was no certainty that Ms.

Christy' s pain was going to continue. He agreed that disc bulges occur for many

reasons.    He admitted that the only abnormal finding concerning Ms. Christy was

the disc bulge at T34, which is in the middle of the shoulder blades.       Regarding

future medical treatment, Dr. Graham noted that he did not issue a detailed report


for Ms. Christy, but spoke to Mr. Gisclair, a life planning expert, about her future

medical treatment, which he recommended occur for the next five to eight years.


                                            2
       Concerning Mr. Chatman' s treatment, Dr. Graham testified as follows.                  He


first saw Mr. Chatman on July 11, 2018.             Mr. Chatman presented with complaints


of neck pain on his left side radiating into his left shoulder and also along the left

shoulder blade.       The majority of Mr. Chatman' s pain was in the left side of the

neck, made worse with cervical rotation.            His reflexes were normal, strength was


normal, and he had no sensory deficit.

       Dr. Graham stated that Mr. Chatman had a disc bulge at C4- 5, but that the


majority of his symptoms seemed to be stemming from the cervical facet joints.

Dr. Graham recommended and Mr. Chatman underwent a cervical dorsal medial


branch    block   on    the   left.   That   procedure     was    eventually    followed    with




radiofrequency ablation,       also called nerve burning,        for Mr. Chatman' s cervical


facet syndrome.        Dr. Graham recommended future medical treatment for Mr.


Chatman for five to eight years.'


       Regarding objective findings,         Dr. Graham testified that Mr. Chatman' s


imaging report showed facet hypertrophic signal alteration right greater than left at

C5- 6 and alteration producing mild right asymmetric foramen narrowing at C6- 7.

Dr. Graham agreed that the disc bulge at C4- 5 was present in 2014.


       Additionally, Dr. Graham testified that he was unaware of Mr. Chatman' s

2014 vehicle accident; Dr. Graham was also unaware of Mr. Chatman' s January

2018 vehicle accident and stated that his opinion could have changed had he


known of the details.         Dr. Graham agreed that someone with previous trauma


would be susceptible to structural problems in the neck and " wear and tear."


Regarding future medical treatment,          Dr. Graham noted that he did not issue a


detailed report for Mr. Chatman, but spoke to Mr. Gisclair about his future medical


treatment.   Dr. Graham agreed that sometimes the pain never comes back.


  Bob Gisclair developed a life care report for Mr. Chatman that includes approximately ten
years of treatment.   Following are the modes of treatment: chiropractic treatment, cervical
radiofrequency ablation, urine drug screens, MRI of the cervical spine, established patient office
visits -pain management, and medications.



                                                7
Testimony of Bob Gisclair


       Mr. Gisclair was qualified as an expert in life care planning.        He met with


Dr. Graham to discuss the life care reports for both Ms. Christy and Mr. Chatman.

Mr.   Gisclair testified that the services recommended by Dr.             Graham totaled


 128, 253. 08 for Ms.      Christy and $ 124, 237. 50 for Mr. Chatman.      Notably, Mr.

Gisclair admitted that the figures in his life care reports were higher than they

should be, as his reports were based on seven to ten years of treatment and Dr.


Graham explained in his testimony that five to eight years of treatment was

recommended.




       Regarding Ms. Christy' s care, Mr. Gisclair admitted that a future surgery

consult was included in her life care plan, although Dr. Graham testified that he


had not made a future surgery consult recommendation. Additionally, regarding

Ms. Christy' s life care plan, Mr. Gisclair admitted that past treatment was included

in the life care report ( treatment occurring after April 2020). Similarly, for Mr.

Chatman, Mr. Gisclair admitted that treatment that had occurred after February

2020 would be considered past treatment.


Testimony of Mr. Franklin


       Mr. Franklin, the driver of the vehicle that rear- ended the plaintiffs, stated


that following the accident the involved parties each got out of their respective

vehicles to observe the damage. Mr. Franklin stated that his car was not damaged.


He stated that Ms. Christy' s bumper had the imprint from his license plate trim.

Testimony of Officer Clarence Domingue


       Officer Domingue testified according to his crash report, as he had no

independent knowledge of the accident.                According to Officer Domingue,    Mr.


Franklin' s vehicle was identified as vehicle number one in the crash report, which


is the " at fault"   vehicle.   The report showed that Mr. Franklin' s vehicle had "   minor




                                                E.,
damage, mostly scuffs."          The report also indicated that after the accident Ms.


Christy and Mr. Chatman were " shaken           up;"   they refused medical treatment.

        Here,   in reviewing an award of general damages, the initial inquiry is

whether the award for the particular injuries and their effects under the particular


circumstances on the particular injured person is a clear abuse of the "                      much




discretion" vested in the trier of fact.       Batson v. South Louisiana Medical Center,


98- 0038, p. 9 ( La. App. 1st Cir. 12/ 22/ 00),      778 So. 2d 54, 59, writ denied, 01- 0960


 La. 5/ 11/ 01), 792 So. 2d 740.        General damages are intended to compensate an


injured plaintiff for mental or physical pain and suffering, inconvenience, loss of

gratification or intellectual or physical enjoyment, or other losses of lifestyle.


Mitchell v. Access Medical           Supplies, Inc.,     15- 0305,   p. 3 ( La.    App. lst Cir.

11/ 9/ 15),   184 So. 3d 118, 120.        Since the factfinder is in the best position to


evaluate witness credibility and see the evidence firsthand,                it is afforded much


discretion in independently assessing the facts and rendering an award.                         See


Mitchell, 15- 0305 at p. 3, 184 So. 3d at 120.

        With reference to Ms. Christy, the trial court, as the trier of fact, was in the

best position to evaluate Ms. Christy' s credibility and to see the evidence firsthand.

The trial court heard Ms. Christy' s complaints of pain, and then heard Ms. Christy

admit on cross examination that she parasailed.'               The trial court also heard Ms.


Christy deny that she travels, before having to admit to traveling for fun.              Based on


these facts, the trial court could have reasonably concluded that Ms. Christy lacked

credibility and exaggerated the extent of her symptoms.

        Moreover, the testimony from Ms. Christy concerning the impact from the

accident and injuries on her life was limited.'         While Ms. Christy stated, on redirect



I In addition, Ms. Christy testified that she had a " break" in her chiropractic care, as well as her
care under Dr. Graham.


8 Ms. Christy stated during her testimony that some elderly patients in the nursing home moved
better than she did.


                                                 W
examination, that she dealt with pain on a daily basis, she nonetheless was able to

work, graduate from two school programs, travel for fun, and enjoy her daughter' s

sports activities.   There is no objective evidence demonstrating that Ms. Christy' s

injuries necessitated any substantial change in her lifestyle.       As shown by the

record, no physician imposed any restrictions on Ms. Christy.        Thus, based on the


evidence presented, the trial court could have reasonably questioned Ms. Christy' s

veracity and discounted the testimony with regard to her pain,           suffering,   and




general damages.


       Likewise, the trial court was in the best position to evaluate Mr. Chatman' s


credibility.    Mr. Chatman was not forthcoming with his treating physician about

his 2014 vehicle accident.    Neither was Mr. Chatman forthcoming about being " T-

boned" just three months before the April 2018 accident. There was no evidence


that restrictions were imposed upon Mr.          Chatman' s activities by a physician.

Further, there was no evidence that Mr.           Chatman' s injuries necessitated any

change in his lifestyle.


       The trial court apparently determined that Mr. Chatman' s testimony lacked

credibility.    In light of the admissions regarding the 2014 and January 2018

incidents, and the scarcity of evidence on the impact of the subject accident and

injuries on Mr. Chatman' s life, we cannot say the trial court abused its discretion in

making its determination.

       In support of our findings,     we observe the Supreme Court' s holding in

Wainwright v. Fontenot, 00- 0492, p. 9 (        La. 10/ 17/ 00), 774 So. 2d 70, 76, that


 there is no bright line rule at work."    A jury, in the exercise of its discretion as

factfinder,    can reasonably reach the conclusion that a plaintiff has proven his

entitlement to recovery of certain medical costs, yet failed to prove that he endured




                                           10
compensable pain and suffering as a result of defendant' s fault.'               Wainwright, 00-


0492 at p. 8, 774 So. 2d at 76.

       On the issue of special damages, the trial court apparently made a finding

that the plaintiffs were not injured from the accident to the extent claimed, and


consequently awarded only some of the future medical expenses sought.                            The


proper standard for determining whether a plaintiff is entitled to future medical

expenses is proof by a preponderance of the evidence the future medical expense

will be medically necessary. Menard v. Lafayette Insurance Company, 09- 1869, p.

13 ( La. 3/ 16/ 10), 31 So. 3d 996, 1006.       A plaintiff shows the probability of future

medical expenses with supporting medical testimony and estimations of their

probable    cost.    Menard,      09- 1869 at p.     12,   31   So. 3d at      1006.     It is well


acknowledged an award for future medical expenses is in great measure highly

speculative and not susceptible to calculation with mathematical certainty.                         It


follows, therefore, such awards do not involve determining the amount, but turn on

questions of credibility and inferences, i.e., whose experts and other witnesses does

the jury believe. Menard, 09- 1869 at p. 13, 31 So. 3d at 1006. Notably, as stated

by the Supreme Court in Green:

       Credibility determinations are for the trier of fact, even as to the
       evaluation of expert witness testimony. A fact -finder may accept or
       reject the opinion expressed by an expert, in whole or in part. The
       trier of fact may substitute common sense and judgment for that of an
       expert witness when such a substitution appears warranted on the
       record   as   a   whole.    Green,   03- 2495 at p.      5,   874 So. 2d at 843
        Citations omitted).


       In the matter before us, as it concerns Ms. Christy, while Dr. Graham opined

that Ms.    Christy would more likely than not require future medical care,                        he


nevertheless acknowledged there was no certainty that Ms. Christy' s pain was



9 See also Crawford v. Shelter General Insurance Company, 20- 0494 ( La. App. 1 st Cir. 7/28/ 21),
2021 WL3185342, writ denied, 21- 01665 ( La. 1/ 12/ 22), 330 So. 3d 611 ( wherein this court
upheld an award of $50, 000. 00 in past medical expenses and $       1, 000. 00 in pain and suffering,
past and future, with no other award for general damages).



                                                11
going to continue. During the course of his testimony, Dr. Graham stated, " There

is a possibility it gets worse and the injections lose effectiveness ....            There' s a


possibility it gets better,   as   well,   and we have to do the injections less."           Dr.


Graham stated, "      But probably it will continue the way that it has been."               Dr.


Graham also stated, "    And it' s possible that eventually the pain stops returning from

the disc bulge."' °


         Moreover, while there was no physician to contradict his opinions, Dr.


Graham did testify that Ms. Christy' s pain was " basically manageable"                    with




medications at her August 2020 visit.        And Ms. Christy testified that she was doing

well for a time.      While Ms. Christy' s pain may have returned, Dr. Graham stated

that if Ms.      Christy, during parasailing,    were to "   hit hard and slam [ her]      neck




down," then that could cause her pain to reappear.


         Here,   the trial court in exercising its judgment, could have reasonably

concluded, in light of Ms. Christy' s ability to manage with medications, and on the

record as a whole, including Dr. Graham' s wavering statements on Ms. Christy' s

future care, that the injuries resulting from the accident would not necessitate the

extent or duration of the care and treatment requested.


         Additionally, given the discrepancies in Mr. Gisclair' s testimony concerning

Ms. Christy' s life care plan, the trial court could have reasonably concluded that

unnecessary future medical expenses were included in the life care plan, especially

where the plan was based on approximately ten years of treatment, included

treatment that had already been received, and included a surgery consultation that




10 We recognize that the burden of proof for future medical expenses does not require Dr.
Graham to know with certainty whether Ms. Christy will need future injections and treatment.
We also recognize, however, that the trier of fact may believe and accept a part or parts of a
witness' testimony and refuse to accept other parts. Holmes v. Southeastern Fidelity Insurance
Company, 422 So. 2d 1200, 1203- 04 ( La. App. 1st Cir. 1982),   writ denied, 429 So. 2d 133 ( La.
1983).




                                                12
was not recommended by Dr. Graham and treatment that was not initially needed

after the accident.' 1


       With the sum awarded, we can certainly conclude that the trial court did not

find that Ms. Christy proved by a preponderance of the evidence that the extent of

the future treatment sought was medically necessary.                 We have reviewed the


record; we find that it contains a reasonable factual basis to support the trial court' s


conclusion.




       As it concerns Mr. Chatman, we do not find that the trial court' s finding is

clearly wrong.     Mr. Chatman admitted that he had a pre- existing injury, having

received treatment for his neck and back from a 2014 accident. Mr. Chatman also


admitted that he was involved in a January 2018 accident where his vehicle was

 T- boned" after he ran a red light.       Following, Dr. Graham testified that someone

with previous trauma would be susceptible to structural problems in the neck, as


well as " wear and tear."



       Given this testimony, the trial court could have found that Mr.                 Chatman


sustained an injury as a result of the April 2018 accident, and also suffered an

aggravation of a pre- existing injury. Thus, the trial court could have reasonably

found that much of Mr. Chatman' s recommended future medical treatment was


necessitated by that of a pre- existing injury or other accident.                See generally

Kaiser, 06- 2092 at p. 145 953 So. 2d at 811 ( there was a reasonable factual basis

for the jury' s finding that only part of the future medical expenses claimed were

attributable to the second accident) and Jones v. Bravata, 18- 0837, p. 17 ( La. App.

lst Cir. 5/ 9/ 19), 280 So. 3d 226, 240, writ denied, 19- 01850 ( La. 2/ 26/ 20), 294 So.




11 Ms. Christy' s life care plan is based on approximately ten years of future medical care, which
is at the most, five years beyond Dr. Graham' s recommendation.     In addition, the plan includes
treatment that Ms. Christy would have already received. Ms. Christy' s life care plan includes the
following modes of treatment: physical therapy evaluation, cervical epidural steroid injections,
MRI of the cervical spine, patient office visits -pain management, physical therapy, heating pad,
new patient evaluation -orthopedic spine or neurosurgeon, and medications.




                                                13
3d 477 ( the plaintiff was not entitled to the full amount of anticipated medical


expenses since the jury could have found that the majority of the recommended

future treatment was unrelated to the accident). 12

       Furthermore, under Green, supra, the trial court was entitled to substitute its

common sense and judgment for the conclusions of Dr. Graham, as Dr. Graham


stated on cross- examination that his opinion could have changed had he known the


details of the January 2018 "        T- bone"       accident.    Based on this evidence, and in


keeping with Kaiser and Jones herein, the trial court could have reasonably

concluded that much of Mr. Chatman' s future medical expenses were not the result


of the subject accident alone.       We cannot say this conclusion is clearly wrong.

       In the matter herein, on our review of the record, we do not find this to be

one of the cases when a reasonable basis does not exist for the factfinder' s


conclusion, nor do we find that the awards for Ms.                     Christy and Mr. Chatman

represent an abuse of the factfinder' s vast discretion.


                                        CONCLUSION


       For the above and foregoing reasons, the April 1, 2021 judgment of the trial

court is affirmed. All costs of this appeal are assessed to the plaintiffs/ appellants,


Dionne Christy and Demond Chatman.

       AFFIRMED.




12 We note, however, that a tortfeasor takes his victim as he finds him and when a defendant' s
tortious conduct aggravates a pre- existing condition, the defendant must compensate the victim
for the full extent of the aggravation. Guillor ,    09- 0075 at p. 26- 27, 16 So. 3d at 1124.


                                                    14
                                     STATE OF LOUISIANA
E
    lr
                                       COURT OF APPEAL

                                          FIRST CIRCUIT



                                            2021 CA 0942


                          DIONNE CHRISTY AND DEMOND CHATMAN


                                                VERSUS


           ATLANTIC SPECIALTY INSURANCE COMPANY, LIONEL FRANKLIN,
         JR., AND STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY



         Holdridge, J.,   agreeing in part and dissenting in part.

               I agree that the trial court did not abuse its discretion with respect its future


         medical and future general damage awards.         However, I find that based on the


         entire record, the trial court' s award of past medical expenses and past general


         damages to both plaintiffs are so inconsistent as to constitute an abuse of

         discretion.   In this case, the trial court awarded plaintiffs the full amount of


         medical expenses they sought for years of medical treatment as well as future

         medical expenses.    In so doing, the trial court had to determine that the medical

         treatment plaintiffs sought to alleviate their pain was casually related to the

         accident and that plaintiffs' complaints of pain were credible.     Having made that

         determination, it was entirely inconsistent for the trial court to then award plaintiffs

         only $ 15, 000. 00 and $ 5, 000. 00 in past general damages.   Since the defendant did


         not appeal the past medical expense awards, we do not have the option to reduce


         those awards to correlate with the past general damages awards.